UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

i ee ee nee eee eee xX
CONSOLIDATED ATRCRAFT SUPPLY
Co., INC., Case No.:
Plaintiff,
"against: COMPLAINT
INDEED, INC. and JOHN DOES 1-5,
Jury Trial Demanded
Defendants.
ee ee ee ee XK

Plaintiff, CONSOLIDATED AIRCRAFT SUPPLY CO., INC., by and through
its attorneys, ZABELL & COLLOTTA, P.C., complain and alleges as follows:
PRELIMINARY STATEMENT
1. Plaintiff brings this action to recover damages resulting from defamatory and
libelous statements made by Defendants JOHN DOES 1 — 5 (“Defendant
John Does”) concerning Plaintiff on the website owned and operated by
Defendant INDEED, INC. (“Defendant Indeed”). As a result of Defendants’
concerted actions to defame Plaintiff, tortiously interfere with Plaintiff's
business, and otherwise injure Plaintiff, Plaintiffs reputation in its business
community has been harmed. Plaintiff seeks to have the offending material
removed from the website as well as the recovery of damages, costs,
attorney's fees and expenses in an amount to be determined at trial.
JURISDICTION AND VENUE

2. This court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)
because the action is between citizens of different States, and the matter in
controversy exceeds the sum of $75,000.00, exclusive of interest and costs.
This Court has jurisdiction over all state law claims brought in this action
pursuant to 28 U.S.C. § 1367.
This action properly lies in the United States District Court for the Eastern
District of New York, pursuant to 42 U.S.C. § 2000e-5(f(3), because
Plaintiffs business is located in this judicial district and upon information
and belief the events giving rise to the claim occurred within this judicial
district.
This Court has the power to issue declaratory relief pursuant to 28 U.S.C. §§
2201 and 2202.

PARTIES
Plaintiff, CONSOLIDATED AIRCRAFT SUPPLY CO., INC., is a domestic
corporation and maintains its principal place of business in Ronkonkoma,
New York.
Defendant, INDEED, INC., is a foreign business corporation organized under
the laws of the state of Delaware.
Defendant Indeed maintains its principal place of business in Texas.
Defendant Indeed maintains one or more offices in New York and conducts
business in the state of New York.

Defendants, JOHN DOES 1 — 5, are one or more individuals whose true
10.

11.

12.

13.

14.

15.

16.

17.

identity and residence is unknown, but who has clandestinely and
anonymously made postings on the website owned and operated by
Defendant Indeed which is located at www.indeed.com.

BACKGROUND FACTS
Plaintiff is a successful and respected Federal Aviation Administration Part
145 and European Aviation Safety Agency approved maintenance, repair and
overhaul facility.
Plaintiff lends its highly technical capabilities to service essential aircraft
parts and equipment for the aviation industry across the globe.
Plaintiff relies heavily on personal relationships developed with clientele,
including but not limited to, the United States Coast Guard, as well as the
reputation it has established to secure business contracts.
Defendant Indeed owns and operates the website known as www.indeed.com.
www.indeed.com is an online employment recruitment website utilized by
employers and prospective employees alike.
www.indeed.com contains profiles for employers without the knowledge or
consent of employers.
Defendant Indeed permits individuals to anonymously post on an employer's
“company review” profile.
The employer profiles have a section designated for reviews for former

employees.
18.

19.

20,

21,

22,

23.

24.

25.

26.

27,

28.

Reviews are completed on a scale ranging from 1 to 5 and also allow for
commentary by the anonymous posters.

Upon information and belief, Defendant Indeed does not screen anonymous
posters to verify if the posts were being made by individuals presently or
formerly employed by the employer.

Furthermore, and upon information and belief, Defendant Indeed fails to
verify the truth of accuracy of the anonymous postings.

There is an employer profile for Plaintiff on www.indeed.com.

The employer profile contains several anonymous postings.

Historically, Plaintiff's employer profile has only contained overwhelmingly
positive reviews.

However, there has been a high influx of postings on Plaintiff's profile since
May 1, 2020. Notably, there have been many negative posts made by
anonymous individuals.

Presently, Plaintiffs page contains twelve (12) reviews.

Five of the twelve (12) reviews have been posted since May 12, 2020. The
other seven (7) reviews were all posted more than one (1) year ago.

The seven (7) reviews posted more than a year ago were all rated as a five (5)
out of five (5).

Three of the five (5) reviews posted since May 12, 2020 indicate a rating of

one (1) out of five (5) and a fourth review indicates a rating of two (2) out of
(5).
29. The recent reviews themselves are replete with inaccurate and defamatory
statements regarding Plaintiffs business operations.
30. For example, on May 15, 2020 the following anonymous post was made:
“1.0 Would not recommend this company

During this pandemic, the protocols of social distancing are
being ignored. This office management is constantly yelling and
going on tirades. It is a very tense and unhealthy environment
to work in daily.

Pros: Right now, cant think of one
Cons: Unhealthy environment both psychologically and
physically”

31. Furthermore, the following comment was also made on May 15, 2020:
“1.0 Do not work here!!

Unhappy employees! Management encourages conflicts between
employees they will even talk negatively to each person involved
never any resolution. The owner is very unprofessional and very
discriminating. He will not hire a man for this position only a
woman. You will get the once over to make sure you look the
part.”

32. Another posting on May 14, 2020 reads as follows:
“1.0 Unhappy

I didn’t have a good experience working here. Management was
never willing to help in anyway. I was constantly yelled at like a
child instead of an equal. Working here is like stepping back
into the 1970s all the procedures are outdated. Everything is
paper the owner is unwilling to move with the times.
Management is constantly arguing very tense unhappy work
environment. I do not recommend.”

 
33.

34,

35.

36.

37.

An additional posting was made on May 13, 2020 that states the following:
“2.0 Unprofessional Management
This office needs to fully automated - Everything is paper-driven
and nothing is automated in any way.
The atmosphere is tense and the management fights with each
other. It is not a comfortable environment.
For a woman coming into this business, it is very awkward
There are MANY companies out there. Choose wisely.”
Previously, the profile page contained a May 10, 2020 posting stating:
“1.0 Do not work here!
Toxic work environment!! The owner talks negatively about his
family mind you some of them work there. He encourages
conflict between employees he will even talk negatively about
each employee to the other. He thinks the law doesn’t apply to
him especially during the pandemic. He is very unprofessional
and only cares about the money going into his own pockets. This
position is for a woman if you want to be harassed constantly
then this place is for you.”
Furthermore, Defendant John Does has posted defamatory statements about
Plaintiff and its owners on other forums, including, but not limited to,
Glassdoor.
Defendant John Does’ postings falsely accuse Plaintiff of criminal and other
unlawful conduct and otherwise wrongfully impugning Plaintiffs honesty,
integrity and fitness.
In particular, Plaintiff stands accused of violating anti-discrimination and

sexual harassment laws and the COVID-19 related measures imposed by the

state of New York.
38.

39.

40.

41,

42.

43.

These accusations are without merit and have resulted in harm to Plaintiffs
business reputation and have caused a disruption to Plaintiffs regular

business practices.

In fact, in recent months Plaintiff has been contacted by the New York State

Department of Labor, the New York State Attorney General’s Office, and the
Occupational Safety and Health Administration of the United States
Department of Labor (OSHA) regarding Plaintiffs operation during the
COVID-19 pandemic in response to false claims made against Plaintiff.
Importantly, Plaintiff has been declared an essential business by the state of
New York. Accordingly, it has been permitted to operate so long as it engages
in proper social distancing guidelines issued for essential business — which it
has.

Plaintiff has had to allocate significant time and resources in defending itself
against the unwarranted allegations by affirmatively proving compliance
with social distancing guidelines.

Furthermore, Plaintiff has suffered harm to its reputation as a government
subcontractor during a highly scrutinized time-period.

Finally, Plaintiff has suffered harm to their reputation among prospective
employees whom have been led to mistakenly believe that Plaintiff 1)
harasses and discriminates against women, and 2) fails to maintain a safe

work and healthy work environment for its employees.

 
44.

45.

46.

47,

48.

49.

50.

Sl.

Defendant Indeed has permitted Defendants John Does to continue to
anonymously post the defamatory statements regarding Plaintiff and its
owners.
Plaintiff has submitted complaints to Defendant Indeed regarding the
falsities that have been posted about the company on www.indeed.com.
Nevertheless, the postings not only remain, but have been continuously
submitted.
Accordingly, Defendant Indeed has aided and abetted the defamation/libel
perpetrated by Defendants John Does.

CLAIMS FOR RELIEF

FIRST CLAIM FOR RELIEF
Defamation/Libel Per Se

Against Defendants John Does 1— 5

Plaintiff repeats and realleges each and every allegation contained herein.
Defendants John Does’ written defamatory statements as alleged above,
constitute libel per se because they falsely state or imply that Plaintiff has
engaged in criminal and/or other unlawful conduct.

Moreover, those statements subject Plaintiff, to public shame, criticism,
contempt, ridicule and disgrace and disparaged him in its business
community by falsely accusing them of discrimination and failing to keep
their employees safe.

Defendants John Does’ defamatory statements were disseminated with the
52.

53.

54.

55,

56.

oF.

purpose that the statements would be widely published and circulated

throughout the business community and presumably read by prospective

employees or fellow colleagues.

Defendants John Does’ defamatory statements were made and published
with malice and ill will towards Plaintiffs because they were made with
knowledge or reckless disregard of their falsity.

As a direct and proximate result of Defendants John Does defamatory
statements, Plaintiff has sustained injury to its personal and professional
reputation and has suffered public shame, criticism, contempt, ridicule and
disgrace, and has sustained damages in an amount to be determined at trial.

SECOND CLAIM FOR RELIEF
Aiding and Abetting Defamation/Libel Per Se
Against Defendant Indeed

Plaintiff repeats and realleges each and every allegation contained herein.
Defendants John Does written defamatory statements as alleged above,
constitute libel per se because they falsely state or imply that Plaintiffs have
engaged in criminal and/or other unlawful conduct.

The aforesaid statements were permitted to be made by Defendant Indeed
who negligently and/or recklessly permits individuals to make anonymous
postings on its highly regarded website without verification as to their truth

and accuracy.

Defendant Indeed maintains that information regarding working for Plaintiff
08.

59.

60.

61.

62.

may be obtained by Defendant Indeed’s “community” whom stands “ready to
answer.” However, the answers provided by Indeed, by reliance upon its
“community” — in this case, Defendants John Does — are defamatory and
hbelous.

Nevertheless, Defendant Indeed represents that the defamatory and libelous
statements made by Defendants John Does.

www.indeed.com does not contain any language warning that statements
contained on the website may be untrue, may be written by one or more
individuals who has never worked for Plaintiff, or written by one or more
individuals with the intent to cause harm to Plaintiff. -

Instead, Defendant Indeed holds its community out to be an accurate
representation and depiction of employment with specific businesses,
including, but not limited to, Plaintiff.

By providing a platform and lending credence to Defendants John Does’
defamatory and libelous statements Defendant Indeed has aided and abetted
Defendants John Does’ unlawful conduct.

As a direct and proximate result of Defendant Indeed’s actions and conduct,
Plaintiff has sustained injury to its personal and professional reputation and
has suffered public shame, criticism, contempt, ridicule and disgrace, and has

sustained damages in an amount to be determined at trial.

10

 
DEMAND FOR JURY TRIAL
63.  Plaintiffrepeats and realleges each and every allegation contained herein.
64. Plaintiff hereby demands a trial by jury.
WHEREFORE, as a result of the unlawful conduct and actions of the
Defendants herein alleged, Plaintiff demands judgment:
a) Entering a permanent injunction ordering the offending material removed
from www.indeed.com;
b) Compensatory damages in an amount to be determined at trial on all Causes
of Action, including special damages and general damages:
c) An award of punitive damages where allowed by statute:
d) An award of interest, costs and attorneys’ fees and expenses; and
e) For such other and further relief as may be just and proper.

Dated: Bohemia, New York
May 21, 2020

 

  
 
 

i

Prive, Suite 103

    

1]
